DETAILED ACTION

The following is a non-final office action is response to communications received on 03/25/2020.  Claims 13-25 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the undercut edge, the tract, and the crenelated lip must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 3 states “the orthopedic prosthesis component)”.  Please correct the misplaced parenthesis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, lines 5-7, states “partially occupying a missing hemisphere of the substantially hemispherical shape so as to define an undercut edge and an extended portion of said lip by at least one tract of said base”.  Firstly, it is unclear what comprises the undercut edge.  The drawings illustrate and identify both the lip (8) and the extending portion (20), however, it is unclear what structure in addition to said lip and extending portion could be reasonably interpreted as an undercut structure.  Secondly, it is unclear what is meant by the term tracts.  Claims 13 & 16 state “by at least one tract”.  While claim 20 states “has tracts” and “corresponds top tracts”.  Further, [0084] refers to tracts as reference number (21).  It is unclear if the term tract is related to a structural component (e.g., 21) or a unit of measure/distance, which would seem to be the case in claims 13, 16 & 20.  Appropriate correction is required.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation beta<20˚ (and the parameters listed beneath it), and the claim also recites beta<10˚ and beta<7.5˚ (and the parameters listed beneath both), which are narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, 16, 17 and 19-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bader et al. (US 2007/0032878).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    415
    830
    media_image1.png
    Greyscale

Regarding Claim 13, as best understood (see 112 rejection supra), Bader teaches an orthopedic prosthesis component (10) configured for receiving a spherical joint of an artificial femoral [0016], said orthopedic prosthesis component having a substantially hemispherical shape (Fig 6) with a base (shown) defining a lower edge of 
Applicant is advised that the dual-mobility head is not positively claimed.  The term “in order to receive" renders the limitations which follow as largely functional.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 14, Bader teaches wherein said orthopedic prosthesis component comprising an acetabular cup (10) of an orthopedic prosthesis, or a liner (10) constrained inside an acetabular cup of an orthopedic prosthesis.  
Regarding Claim 16, as best understood (see 112 rejection supra), Bader teaches wherein said extended portion of said lip (shown) is extended in a circumferential direction by at least one tract not greater than half the base (Fig 1).
Regarding Claim 17, Bader teaches wherein said extended portion of said lip is circumferentially extended by an angle alfa comprised between 0˚ and 180˚ (Fig 3).  
Regarding Claim 19 Bader teaches wherein said lip is continuous (Figs 1 & 6).  
Regarding Claim 20, as best understood (see 112 rejection supra), Bader teaches wherein said lip is crenelated (Fig 1) and has tracts spaced by spaces or interruptions (in the vacancies with no lip) that correspond to tracts lowered towards base or coinciding therewith.  
Regarding Claim 21, Bader teaches wherein said lip (shown) is structurally integral with the orthopedic prosthesis component (Fig 1) since it is made in one piece with it.  
Regarding Claim 22, Bader teaches wherein said lip is made of the same material as of the orthopedic prosthesis component [0028].
Regarding Claim 23, Bader teaches wherein the spherical segment (20) of the orthopedic prosthesis component is a spherical segment with a hemisphere that is completely hollow and intended to (i.e., fully capable of) receive said dual-mobility head of a prosthesis.  
Regarding Claim 24, Bader teaches wherein a dual-mobility head is fully capable of being inserted into the spherical segment of the orthopedic prosthesis component according to a direction corresponding to a height of the substantially hemispherical shape of said spherical segment.  
Regarding Claim 25, Bader teaches wherein dimensional parameters of the orthopedic prosthesis component are selected according to the ranges of values reported in the following table, wherein: W (shown) is an overall height of the hemispherical portion of the orthopedic prosthesis component including the lip; OA (shown) is the diameter of the hemispherical portion; H (shown) is the maximum extension of the extended portion; K is the extension of a central part of the extended .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bader et al. (US 2007/0032878).
Regarding Claims 15 & 18, as set forth supra, Bader discloses the invention substantially as claimed.  Bader further teaches that the lip extends at some undisclosed at some percentage of the radius of the hemispherical form in order to more securely contain the femoral head within the acetabular liner to prevent dislocation [0003]-[0004].
However, Bader does not specifically disclose wherein (1) the lip is extended from a circumferential edge of the base and projects by about 3% of the radius of said hemispherical form and (2) wherein said extended portion of said lip is extended not beyond 6% of the radius of said substantially hemispherical shape.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to project the lip of Bader by about 3%-6% of the radius of said hemispherical form in order to securely anchor the femoral head within the acetabular cup and prevent femoral head dislocation.  As Bader teaches all of the structural components and orientations and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774